Citation Nr: 0110541	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  97-06 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for mechanical low 
back pain with limitation of motion, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1996 and February 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).  In March 1999, the 
Board confirmed the denial of the issue on appeal and the 
veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court).  The Court, in a 
Memorandum Decision dated in October 1999, vacated and 
remanded the March 1999 Board decision due to inadequate 
reasons and bases.  In May 2000, the Board remanded the 
matter to the RO for additional development.  The RO complied 
with the instructions on remand and the Board will now 
proceed with further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's mechanical low back pain is productive of 
pronounced functional impairment and limitation of motion, 
pain, tenderness, muscle spasms, L4-L5 radiculopathy, and 
anterior wedge compression deformity.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for mechanical 
low back pain with limitation of motion have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§  4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5293 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that his low back disability is more 
disabling than presently evaluated.  As to the veteran's 
claim for an increased rating, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  Specifically, the VA provided 
the veteran with timely and comprehensive examinations, 
acquired relevant treatment records, and afforded him with 
the opportunity to have a personal hearing.  Therefore, the 
VA has fulfilled its duty to assist the veteran in developing 
facts that are pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000); (to be codified at 38 U.S.C.A. 
§ 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2000).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).

The record shows that the RO initially granted service 
connection for mechanical low back pain in a March 1985 
rating decision and assigned a 10 percent disability 
evaluation effective from February 1985.  The rating assigned 
for this disability was increased to 20 percent effective 
from February 1986 and to 40 percent effective from April 
1991.  Subsequent rating decisions have confirmed and 
continued the 40 percent evaluation.

In relation to the present appeal, a VA examination was 
performed in February 1996.  At that time, the veteran 
complained of constant low back pain with periodic radiation 
to the legs.  Standing for 20 minutes and walking two blocks 
aggravated the pain and the pain sometimes awakened him at 
night.  Physical therapy and pain medication had brought no 
relief.  Upon examination, significant paravertebral muscle 
spasms, tender to palpation, were observed.  Range of motion 
was measured as 40 degrees of forward flexion and backward 
extension, 30 degrees of left and right lateral rotation, and 
20 degrees of bilateral rotation.  The veteran experienced 
pain with any movement of the lumbar spine.  Straight leg 
raising was questionably positive on the right and strength 
could not be evaluated due to pain.  Reflexes were sluggish 
but equal bilaterally.  There was blunting of sensation to 
pinprick of the feet and legs.  The x-ray report disclosed 
early arthritic changes involving L1; slight anterior wedging 
of the upper vertebral plate of L1 suggesting old trauma; 
left scoliosis; and spina bifida of S1.  The veteran was 
diagnosed with residuals of injury, lumbosacral spine, with 
severe limitation of motion and right paravertebral muscle 
spasms.

VA outpatient records from 1995 through 1999 show that the 
veteran was followed for chronic low back pain and received 
physical therapy, exercise instruction, and medication.  In 
October 1996, the veteran complained of a flare-up of spasms.  
In December 1996, the veteran presented with chronic low back 
pain and reported that physical therapy and medication had 
not helped.  He walked with an antalgic gait favoring the 
right lower extremity.  Motor and sensory functions were 
intact.  An MRI of the lumbar spine noted moderate 
degenerative changes with marginal osteophyte formation at 
L3-L4, L4-L5, and L5-S1 levels, and mild to moderate 
foraminal narrowing bilaterally at L4 and L5.  In January 
1997, a neurology clinic entry noted that the veteran's pain 
had been brought under moderate control.  A nerve conduction 
study and EMG made findings consistent with a mild right L4-5 
radiculopathy. 

A radiology report of the lumbar spine dated April 1997 from 
Knox Community Hospital found old minor anterior wedge 
compression deformity of the L1 vertebra suggestive of either 
remote trauma or developmental variation, minimal spondylosis 
deformans, and no acute osseous abnormalities.  The 
intervertebral disc heights and remaining vertebral body 
heights were satisfactorily maintained, and there was no 
evidence of recent fracture or dislocation.  

During a VA examination in April 1997, the veteran complained 
of back pain and pain of both legs.  Physical examination 
found tenderness of the lumbar spine and paralumbar spine 
regions.  There was also tenderness of the left leg with some 
decreased motion of the left hip joint.  Neurological 
examination observed intact cranial nerves II through XII, 
asymmetric motor and sensory skills, and no reflexes or knee 
on the left compared to the right.  The veteran was diagnosed 
with chronic low back pain secondary to musculoskeletal type 
syndrome and history of old L1 anterior wedge compression 
deformity.  In an August 1997 addendum, the examiner stated 
that he did not believe that the veteran's back disorder was 
totally disabling.

The veteran's mechanical low back pain with limitation of 
motion has been assigned a 40 percent schedular evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  
Under this Diagnostic Code, lumbosacral strain is assigned a 
40 percent evaluation when characterized as a severe 
disability with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 40 percent evaluation is the maximum rating 
available under this Diagnostic Code and analysis of the 
veteran's claim under these criteria would afford him no 
greater benefit.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).

Therefore, in the alternative, the veteran's low back 
disorder may be evaluated as intervertebral disc syndrome 
pursuant to Diagnostic Code 5293.  Under this Diagnostic 
Code, a 40 percent rating requires a severe disability, with 
recurring attacks, with intermittent relief.  For a 60 
percent evaluation, the disability must be pronounced, with 
persistent symptoms consistent with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2000).

Based upon the aforementioned subjective complaints and 
objective findings, the Board finds that the evidence 
supports the assignment of the next higher evaluation.  
Although the veteran's low back symptomatology does not 
exhibit all of the specific criteria contemplated by a 60 
percent evaluation, the Board finds that the overall 
disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7 (2000).  The 
veteran does have pronounced symptoms with little 
intermittent relief, as well as significant muscle spasms.  
In addition, the veteran experiences constant pain, 
limitation of function, tenderness, and a significant 
limitation of motion.  Diagnostic testing identified an 
anterior wedge compression deformity of L1, and the veteran 
has decreased sensation and reflexes of the lower extremities 
as well as a right L4-L5 radiculopathy.  

In making its determination, the Board also considered 
whether the veteran's disability warranted a higher 
evaluation due to functional loss caused by pain, weakness, 
swelling, deformity, atrophy, instability, disturbance of 
locomotion, or interference with sitting, standing and 
weightbearing.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  The 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In the 
present case, the veteran has stated that he suffers 
substantial impairment of function due to pain on movement, 
as well as interference with standing and walking.  The Board 
finds that the objective evidence of record supports these 
complaints.

The Board also considered the application of alternative 
Diagnostic Codes but finds that none would afford the veteran 
a higher evaluation as his low back disability has not been 
characterized as ankylosis.  See Diagnostic Code 5286.  The 
Board observes that the Court, in the Joint Remand adopted by 
its October 1999 Memorandum Order, directed that the 
application of Diagnostic Code 5285 be considered.  Under the 
provisions of Diagnostic Code 5285, residuals of a vertebral 
fracture are rated at 100 percent with cord involvement, 
resulting in the veteran being bedridden or requiring long 
leg braces.  When the spine fracture is without cord 
involvement, but with abnormal mobility requiring a neck 
brace (jury mast), a 60 percent rating is assigned.  In other 
cases, the residuals will be rated according to definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2000).

In the present case, the veteran has an anterior wedge 
compression deformity of L1.  The Board recognizes that such 
a deformity may be suggestive of trauma; however, the record 
is devoid of any evidence that the veteran sustained a 
fracture of the vertebra.  In order to receive an additional 
10 percent for demonstrable deformity of the vertebral body, 
the deformity must be a residual of a vertebral fracture.  
Accordingly, Diagnostic Code 5285 is not for application.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000).  The Board, as 
did the RO, finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2000) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 60 percent for mechanical low back 
pain with limitation of motion is granted.




				______________________
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

